Appeal from a judgment of the Supreme Court (LaBuda, J.), entered June 26, 2009 in Sullivan County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
*1022Petitioner was convicted of manslaughter in the first degree in 1999 and was sentenced to a prison term of 12V2 to 25 years. He thereafter commenced this CPLR article 70 proceeding seeking a writ of habeas corpus, alleging that the documentation purporting to authorize his sentence is insufficient. Supreme Court dismissed the application, and petitioner now appeals.
We affirm. Initially, we note that habeas corpus relief is not available where petitioner could have raised this argument by way of a CPL article 440 motion or on direct appeal (see People ex rel. Brown v Artus, 64 AD3d 1064, 1064 [2009], lv denied 13 NY3d 709 [2009]; People ex rel. Woodard v Lape, 58 AD3d 903, 904 [2009], lv denied 12 NY3d 706 [2009]). In any event, the “sentence and order of commitment” form contained in the record establishes that a valid judgment of conviction was entered and satisfies the statutory requirements (see CPL 380.60; People ex rel. Haynes v Artus, 51 AD3d 1075 [2008]).
Mercure, J.P, Rose, Lahtinen, Kavanagh and Garry, JJ., concur. Ordered that the judgment is affirmed, without costs.